Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-16-2003

Lukwago v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket 02-1812




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Lukwago v. Atty Gen USA" (2003). 2003 Decisions. Paper 554.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/554


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                             PRECEDENTIAL

                                       Filed May 16, 2003

          UNITED STATES COURT OF APPEALS
               FOR THE THIRD CIRCUIT


                       No. 02-1812


                  BERNARD LUKWAGO
                  a/k/a MELVIN HAFT,
                             Petitioner
                            v.
                   JOHN ASHCROFT,
          Attorney General of the United States,
                               Respondent

              Petition for Review of an Order
           of the Board of Immigration Appeals
                       (A78-420-780)

    Before: SLOVITER, RENDELL, and GREENBERG,
                    Circuit Judges


              ORDER AMENDING OPINION

   IT IS ORDERED that the slip opinion in the above case,
filed May 14, 2003, be amended as follows:
  Page 8, line 14 - “supra p. 5” should be changed to
“supra p. 3.”
  Page 21, line 5 - change the word “class” to “particular
social group.”
  Page 35, line 14 - change the word “class” to “particular
social group.”
                             2


                                 By the Court,
                                 /s/ Dolores K. Sloviter
                                     Circuit Judge
DATED: May 16, 2003

A True Copy:
        Teste:
                 Clerk of the United States Court of Appeals
                             for the Third Circuit